        Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 1 of 14 Page ID #:329


                    1   LATHAM & WATKINS LLP
                        Daniel Scott Schecter (Bar No. 171472)
                    2       daniel.schecter@lw.com
                        R. Peter Durning, Jr. (Bar No. 277968)
                    3       peter.durning@lw.com
                        Samantha P. Koppel (Bar No. 313479)
                    4       samantha.koppel@lw.com
                        10250 Constellation Boulevard, Suite 1100
                    5   Los Angeles, California 90067
                        Telephone: (424) 653-5500
                    6   Facsimile: (424) 653-5501
                    7   Attorneys for Respondent
                        Jia Yueting
                    8

                    9

                10                        UNITED STATES DISTRICT COURT
                11                      CENTRAL DISTRICT OF CALIFORNIA
                12                                 WESTERN DIVISION
                13

                14      SHANGHAI QICHENGYUEMING                    CASE NO. 2:18-cv-07723 SJO (JPRx)
                        INVESTMENT PARTNERSHIP
                15      ENTERPRISE (LIMITED                        The Honorable S. James Otero
                        PARTNERSHIP),
                16                                                 RESPONDENT JIA YUETING’S
                                          Petitioner,              ANSWER AND AFFIRMATIVE
                17                                                 DEFENSES TO SHANGHAI
                              v.                                   QICHENGYUEMING
                18                                                 INVESTMENT PARTNERSHIP
                        JIA YUETING,                               ENTERPRISE’S PETITION TO
                19                                                 ENFORCE FOREIGN ARBITRAL
                                          Respondent.              AWARD
                20
                                                                   Action Filed: September 5, 2018
                21                                                 Trial Date: Not Set

                22

                23

                24

                25

                26
                27

                28

                                                                           RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                              1        TO ENFORCE FOREIGN ARBITRAL AWARD
        Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 2 of 14 Page ID #:330


                    1         Respondent Jia Yueting (“Respondent”) hereby answers the allegations of the
                    2   Petition to Recognize and Enforce a Foreign Arbitral Award (ECF No. 1, the
                    3   “Petition”), filed by Petitioner Shanghai Qichengyueming Investment Partnership
                    4   Enterprise (Limited Partnership) (“SQ” or “Petitioner”), and provides his affirmative
                    5   defenses.
                    6                                          ANSWER
                    7         Paragraph 1: Respondent admits that Petitioner commenced an arbitration in
                    8   China against Leview Holding (Beijing) Limited and Respondent before the China
                    9   International Economic and Trade Arbitration Commission. The remainder of
                10      paragraph 1 asserts legal conclusions to which no response is required. To the extent
                11      that the allegations in this paragraph attempt to summarize, paraphrase, or assert the
                12      legal effect of the document defined in the Petition as the “Final Award,” Respondent
                13      denies any and all allegations inconsistent with that document (which speaks for
                14      itself), and refers all matters concerning the interpretation and enforceability of that
                15      document to the Court. Apart from the express admissions directly above,
                16      Respondent lacks knowledge sufficient to form a belief as to the truth of the
                17      statements contained in this paragraph, and on that basis denies them.
                18            Paragraph 2: Respondent admits that the document defined in the Petition as
                19      the “Final Award” is in Chinese. Apart from the express admissions directly above,
                20      Respondent lacks knowledge sufficient to form a belief as to the truth of the
                21      statements contained in this paragraph, and on that basis denies them.
                22            Paragraph 3: Respondent lacks knowledge sufficient to form a belief as to the
                23      truth of the statements contained in this paragraph, and on that basis denies them.
                24            Paragraph 4: Admitted.
                25            Paragraph 5 of the Petition asserts legal conclusions to which no response is
                26      required. To the extent any response is required, Respondent lacks knowledge
                27      sufficient to form a belief as to the truth of the statements contained in this paragraph,
                28      and on that basis denies them.
                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    2       TO ENFORCE FOREIGN ARBITRAL AWARD
        Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 3 of 14 Page ID #:331


                    1         Paragraph 6 of the Petition asserts legal conclusions to which no response is
                    2   required. To the extent any response is required, Respondent lacks knowledge
                    3   sufficient to form a belief as to the truth of the statements contained in this paragraph,
                    4   and on that basis denies them.
                    5         Paragraph 7 of the Petition asserts legal conclusions to which no response is
                    6   required. To the extent any response is required, Respondent lacks knowledge
                    7   sufficient to form a belief as to the truth of the statements contained in this paragraph,
                    8   and on that basis denies them.
                    9         Paragraph 8: Respondent admits that he signed a Convertible Note Purchase
                10      Agreement dated June 3, 2015. The remainder of paragraph 8 asserts legal
                11      conclusions to which no response is required. To the extent that the allegations in
                12      this paragraph attempt to summarize, paraphrase, or assert the legal effect of the
                13      documents defined in the Petition as the “Purchase Agreement” and “Convertible
                14      Note I,” Respondent denies any and all allegations inconsistent with those documents
                15      (which speak for themselves), and refers all matters concerning the interpretation and
                16      enforceability of those documents to the Court. Apart from the express admissions
                17      directly above, Respondent lacks knowledge sufficient to form a belief as to the truth
                18      of the statements contained in this paragraph, and on that basis denies them.
                19            Paragraph 9: Respondent admits that the document defined in the Petition as
                20      the “Purchase Agreement” contains the quoted language. To the extent that the
                21      allegations in this paragraph attempt to summarize, paraphrase, or assert the legal
                22      effect of the document defined in the Petition as the “Purchase Agreement,”
                23      Respondent denies any and all allegations inconsistent with that document (which
                24      speaks for itself), and refers all matters concerning the interpretation and
                25      enforceability of that document to the Court. Apart from the express admissions
                26      directly above, Respondent lacks knowledge sufficient to form a belief as to the truth
                27      of the statements contained in this paragraph, and on that basis denies them.
                28

                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    3       TO ENFORCE FOREIGN ARBITRAL AWARD
        Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 4 of 14 Page ID #:332


                    1         Paragraph 10: Respondent admits that a copy of the Purchase Agreement
                    2   (without its accompanying Exhibits) is attached as Exhibit 3 to the Zhang
                    3   Declaration. Apart from the express admissions directly above, Respondent lacks
                    4   knowledge sufficient to form a belief as to the truth of the statements contained in
                    5   this paragraph, and on that basis denies them.
                    6         Paragraph 11: Respondent admits that he signed a supplementary agreement
                    7   dated June 3, 2015. The remainder of paragraph 11 asserts legal conclusions to
                    8   which no response is required. To the extent that the allegations in this paragraph
                    9   attempt to summarize, paraphrase, or assert the legal effect of the documents defined
                10      in the Petition as the “Supplemental Agreement I” and “Purchase Agreement,”
                11      Respondent denies any and all allegations inconsistent with those documents (which
                12      speak for themselves), and refers all matters concerning the interpretation and
                13      enforceability of those documents to the Court. Apart from the express admissions
                14      directly above, Respondent lacks knowledge sufficient to form a belief as to the truth
                15      of the statements contained in this paragraph, and on that basis denies them.
                16            Paragraph 12: Respondent admits that he signed a letter of guarantee dated
                17      June 3, 2015. The remainder of paragraph 12 asserts legal conclusions to which no
                18      response is required. To the extent that the allegations in this paragraph attempt to
                19      summarize, paraphrase, or assert the legal effect of the documents defined in the
                20      Petition as the “Letter of Guarantee I,” “Convertible Note I,” and “Supplementary
                21      Agreement I,” Respondent denies any and all allegations inconsistent with those
                22      documents (which speak for themselves), and refers all matters concerning the
                23      interpretation and enforceability of those documents to the Court. Apart from the
                24      express admissions directly above, Respondent lacks knowledge sufficient to form a
                25      belief as to the truth of the statements contained in this paragraph, and on that basis
                26      denies them.
                27            Paragraph 13: Respondent lacks knowledge sufficient to form a belief as to the
                28      truth of the statements contained in this paragraph, and on that basis denies them.
                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    4       TO ENFORCE FOREIGN ARBITRAL AWARD
        Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 5 of 14 Page ID #:333


                    1         Paragraph 14: Respondent admits that he signed a second supplementary
                    2   agreement on or around July 7, 2015. The remainder of paragraph 14 asserts legal
                    3   conclusions to which no response is required. To the extent that the allegations in
                    4   this paragraph attempt to summarize, paraphrase, or assert the legal effect of the
                    5   documents defined in the Petition as the “Supplemental Agreement II” and
                    6   “Convertible Note II,” Respondent denies any and all allegations inconsistent with
                    7   those documents (which speak for themselves), and refers all matters concerning the
                    8   interpretation and enforceability of those documents to the Court. Apart from the
                    9   express admissions directly above, Respondent lacks knowledge sufficient to form a
                10      belief as to the truth of the statements contained in this paragraph, and on that basis
                11      denies them.
                12            Paragraph 15: Respondent admits that he signed a second letter of guarantee
                13      on or around July 7, 2015. The remainder of paragraph 15 asserts legal conclusions
                14      to which no response is required. To the extent that the allegations in this paragraph
                15      attempt to summarize, paraphrase, or assert the legal effect of the documents defined
                16      in the Petition as the “Letter of Guarantee II,” “Letter of Guarantee I,” and
                17      “Convertible Note II,” Respondent denies any and all allegations inconsistent with
                18      those documents (which speak for themselves), and refers all matters concerning the
                19      interpretation and enforceability of those documents to the Court. Apart from the
                20      express admissions directly above, Respondent lacks knowledge sufficient to form a
                21      belief as to the truth of the statements contained in this paragraph, and on that basis
                22      denies them.
                23            Paragraph 16: Respondent lacks knowledge sufficient to form a belief as to the
                24      truth of the statements contained in this paragraph, and on that basis denies them.
                25            Paragraph 17: Respondent lacks knowledge sufficient to form a belief as to the
                26      truth of the statements contained in this paragraph, and on that basis denies them.
                27            Paragraph 18: Respondent lacks knowledge sufficient to form a belief as to the
                28      truth of the statements contained in this paragraph, and on that basis denies them.
                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    5       TO ENFORCE FOREIGN ARBITRAL AWARD
        Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 6 of 14 Page ID #:334


                    1           Paragraph 19: Respondent lacks knowledge sufficient to form a belief as to the
                    2   truth of the statements contained in this paragraph, and on that basis denies them.
                    3           Paragraph 20: Respondent admits that counsel purporting to act on QC
                    4   Investment’s behalf made demands for payment on or around June 1, 2017. Apart
                    5   from the express admissions directly above, Respondent lacks knowledge sufficient
                    6   to form a belief as to the truth of the statements contained in this paragraph, and on
                    7   that basis denies them.
                    8           Paragraph 21 of the Petition asserts legal conclusions to which no response is
                    9   required. To the extent any response is required, Respondent lacks knowledge
                10      sufficient to form a belief as to the truth of the statements contained in this paragraph,
                11      and on that basis denies them.
                12              Paragraph 22: Respondent admits that Petitioner commenced an arbitration in
                13      China against Leview Holding (Beijing) Limited and Respondent before the China
                14      International Economic and Trade Arbitration Commission. Apart from the express
                15      admissions directly above, Respondent lacks knowledge sufficient to form a belief as
                16      to the truth of the statements contained in this paragraph, and on that basis denies
                17      them.
                18              Paragraph 23: Respondent admits that Petitioner commenced an arbitration in
                19      China against Leview Holding (Beijing) Limited and Respondent before the China
                20      International Economic and Trade Arbitration Commission. Apart from the express
                21      admissions directly above, Respondent lacks knowledge sufficient to form a belief as
                22      to the truth of the statements contained in this paragraph, and on that basis denies
                23      them.
                24              Paragraph 24: Respondent admits that the arbitration was conducted in
                25      Chinese. To the extent that the allegations in this paragraph attempt to summarize,
                26      paraphrase, or assert the legal effect of the document defined in the Petition as the
                27      “Purchase Agreement,” Respondent denies any and all allegations inconsistent with
                28      that document (which speaks for itself), and refers all matters concerning the
                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    6       TO ENFORCE FOREIGN ARBITRAL AWARD
        Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 7 of 14 Page ID #:335


                    1   interpretation and enforceability of that document to the Court. Apart from the
                    2   express admissions directly above, Respondent lacks knowledge sufficient to form a
                    3   belief as to the truth of the statements contained in this paragraph, and on that basis
                    4   denies them.
                    5         Paragraph 25 of the Petition asserts legal conclusions to which no response is
                    6   required. To the extent any response is required, Respondent lacks knowledge
                    7   sufficient to form a belief as to the truth of the statements contained in this paragraph,
                    8   and on that basis denies them.
                    9         Paragraph 26 of the Petition asserts legal conclusions to which no response is
                10      required. To the extent any response is required, Respondent lacks knowledge
                11      sufficient to form a belief as to the truth of the statements contained in this paragraph,
                12      and on that basis denies them.
                13            Paragraph 27: Admitted.
                14            Paragraph 28: Admitted.
                15            Paragraph 29: Admitted.
                16            Paragraph 30: Admitted.
                17            Paragraph 31: Admitted.
                18            Paragraph 32 asserts legal conclusions to which no response is required. To
                19      the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                20      assert the legal effect of the document defined in the Petition as the “Final Award,”
                21      Respondent denies any and all allegations inconsistent with that document (which
                22      speaks for itself), and refers all matters concerning the interpretation and
                23      enforceability of that document to the Court. To the extent any response is required,
                24      Respondent lacks knowledge sufficient to form a belief as to the truth of the
                25      statements contained in this paragraph, and on that basis denies them.
                26            Paragraph 33 asserts legal conclusions to which no response is required. To
                27      the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                28      assert the legal effect of the document defined in the Petition as the “Final Award,”
                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    7       TO ENFORCE FOREIGN ARBITRAL AWARD
        Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 8 of 14 Page ID #:336


                    1   Respondent denies any and all allegations inconsistent with that document (which
                    2   speaks for itself), and refers all matters concerning the interpretation and
                    3   enforceability of that document to the Court. To the extent any response is required,
                    4   Respondent lacks knowledge sufficient to form a belief as to the truth of the
                    5   statements contained in this paragraph, and on that basis denies them.
                    6           Paragraph 34 asserts legal conclusions to which no response is required. To
                    7   the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                    8   assert the legal effect of the documents defined in the Petition as the “Final Award”
                    9   and “Convertible Note I,” Respondent denies any and all allegations inconsistent
                10      with those documents (which speak for themselves), and refers all matters concerning
                11      the interpretation and enforceability of those documents to the Court. To the extent
                12      any response is required, Respondent lacks knowledge sufficient to form a belief as
                13      to the truth of the statements contained in this paragraph, and on that basis denies
                14      them.
                15              Paragraph 35 asserts legal conclusions to which no response is required. To
                16      the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                17      assert the legal effect of the documents defined in the Petition as the “Final Award”
                18      and “Convertible Note II,” Respondent denies any and all allegations inconsistent
                19      with those documents (which speak for themselves), and refers all matters concerning
                20      the interpretation and enforceability of those documents to the Court. To the extent
                21      any response is required, Respondent lacks knowledge sufficient to form a belief as
                22      to the truth of the statements contained in this paragraph, and on that basis denies
                23      them.
                24              Paragraph 36 asserts legal conclusions to which no response is required. To
                25      the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                26      assert the legal effect of the document defined in the Petition as the “Final Award,”
                27      Respondent denies any and all allegations inconsistent with that document (which
                28      speaks for itself), and refers all matters concerning the interpretation and
                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    8       TO ENFORCE FOREIGN ARBITRAL AWARD
        Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 9 of 14 Page ID #:337


                    1   enforceability of that document to the Court. To the extent any response is required,
                    2   Respondent lacks knowledge sufficient to form a belief as to the truth of the
                    3   statements contained in this paragraph, and on that basis denies them.
                    4         Paragraph 37 asserts legal conclusions to which no response is required. To
                    5   the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                    6   assert the legal effect of the document defined in the Petition as the “Final Award,”
                    7   Respondent denies any and all allegations inconsistent with that document (which
                    8   speaks for itself), and refers all matters concerning the interpretation and
                    9   enforceability of that document to the Court. To the extent any response is required,
                10      Respondent lacks knowledge sufficient to form a belief as to the truth of the
                11      statements contained in this paragraph, and on that basis denies them.
                12            Paragraph 38 asserts legal conclusions to which no response is required. To
                13      the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                14      assert the legal effect of the document defined in the Petition as the “Final Award,”
                15      Respondent denies any and all allegations inconsistent with that document (which
                16      speaks for itself), and refers all matters concerning the interpretation and
                17      enforceability of that document to the Court. To the extent any response is required,
                18      Respondent lacks knowledge sufficient to form a belief as to the truth of the
                19      statements contained in this paragraph, and on that basis denies them.
                20            Paragraph 39 asserts legal conclusions to which no response is required. To
                21      the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                22      assert the legal effect of the document defined in the Petition as the “Final Award,”
                23      Respondent denies any and all allegations inconsistent with that document (which
                24      speaks for itself), and refers all matters concerning the interpretation and
                25      enforceability of that document to the Court. To the extent any response is required,
                26      Respondent lacks knowledge sufficient to form a belief as to the truth of the
                27      statements contained in this paragraph, and on that basis denies them.
                28

                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    9       TO ENFORCE FOREIGN ARBITRAL AWARD
      Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 10 of 14 Page ID #:338


                    1         Paragraph 40 asserts legal conclusions to which no response is required. To
                    2   the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                    3   assert the legal effect of the document defined in the Petition as the “Final Award,”
                    4   Respondent denies any and all allegations inconsistent with that document (which
                    5   speaks for itself), and refers all matters concerning the interpretation and
                    6   enforceability of that document to the Court. To the extent any response is required,
                    7   Respondent lacks knowledge sufficient to form a belief as to the truth of the
                    8   statements contained in this paragraph, and on that basis denies them.
                    9         Paragraph 41 asserts legal conclusions to which no response is required. To
                10      the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                11      assert the legal effect of the document defined in the Petition as the “Final Award,”
                12      Respondent denies any and all allegations inconsistent with that document (which
                13      speaks for itself), and refers all matters concerning the interpretation and
                14      enforceability of that document to the Court. To the extent any response is required,
                15      Respondent lacks knowledge sufficient to form a belief as to the truth of the
                16      statements contained in this paragraph, and on that basis denies them.
                17                               Response to First Claim for Relief
                18                        (Seeking Confirmation of the “Final Award”)
                19            Paragraph 42: Respondent repeats and re-alleges each and every response
                20      contained in the foregoing paragraphs and incorporates them herein by reference.
                21            Paragraph 43 of the Petition asserts legal conclusions to which no response is
                22      required. To the extent any response is required, Respondent lacks knowledge
                23      sufficient to form a belief as to the truth of the statements contained in this paragraph,
                24      and on that basis denies them.
                25            Paragraph 44 of the Petition asserts legal conclusions to which no response is
                26      required. To the extent any response is required, Respondent lacks knowledge
                27      sufficient to form a belief as to the truth of the statements contained in this paragraph,
                28      and on that basis denies them.
                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    10      TO ENFORCE FOREIGN ARBITRAL AWARD
      Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 11 of 14 Page ID #:339


                    1         Paragraph 45 of the Petition asserts legal conclusions to which no response is
                    2   required. To the extent any response is required, Respondent lacks knowledge
                    3   sufficient to form a belief as to the truth of the statements contained in this paragraph,
                    4   and on that basis denies them.
                    5         Paragraph 46 of the Petition asserts legal conclusions to which no response is
                    6   required. To the extent any response is required, Respondent lacks knowledge
                    7   sufficient to form a belief as to the truth of the statements contained in this paragraph,
                    8   and on that basis denies them.
                    9         Paragraph 47 of the Petition asserts legal conclusions to which no response is
                10      required. To the extent any response is required, Respondent denies each and every
                11      allegation contained in this paragraph.
                12            Paragraph 48 of the Petition asserts legal conclusions to which no response is
                13      required. To the extent any response is required, Respondent denies each and every
                14      allegation contained in this paragraph.
                15                              Response to Second Claim for Relief
                16                      (Seeking Prejudgment Interest on Amounts Due)
                17            Paragraph 49: Respondent repeats and re-alleges each and every response
                18      contained in the foregoing paragraphs and incorporates them herein by reference.
                19            Paragraph 50 asserts legal conclusions to which no response is required. To
                20      the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                21      assert the legal effect of the document defined in the Petition as the “Final Award,”
                22      Respondent denies any and all allegations inconsistent with that document (which
                23      speaks for itself), and refers all matters concerning the interpretation and
                24      enforceability of that document to the Court. To the extent any response is required,
                25      Respondent lacks knowledge sufficient to form a belief as to the truth of the
                26      statements contained in this paragraph, and on that basis denies them.
                27

                28

                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    11      TO ENFORCE FOREIGN ARBITRAL AWARD
      Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 12 of 14 Page ID #:340


                    1                                Response to Prayer for Relief
                    2          Paragraph 51 asserts legal conclusions to which no response is required. To
                    3   the extent that the allegations in this paragraph attempt to summarize, paraphrase, or
                    4   assert the legal effect of the document defined in the Petition as the “Final Award,”
                    5   Respondent denies any and all allegations inconsistent with that document (which
                    6   speaks for itself), and refers all matters concerning the interpretation and
                    7   enforceability of that document to the Court. To the extent any response is required,
                    8   Respondent lacks knowledge sufficient to form a belief as to the truth of the
                    9   statements contained in this paragraph, and on that basis denies them.
                10                       RESPONDENT’S AFFIRMATIVE DEFENSES
                11             Without assuming the burden of proof for each defense that he would not
                12      otherwise have, Respondent asserts the following affirmative defenses:
                13                              FIRST AFFIRMATIVE DEFENSE
                14                              (Failure to State a Claim for Relief)
                15             As to Respondent, the Petition fails to state facts sufficient to bring a claim
                16      upon which relief can be granted.
                17                             SECOND AFFIRMATIVE DEFENSE
                18                     (Unenforceability under the New York Convention)
                19             Petitioner’s claims are barred, in whole or in part, on the grounds set forth in
                20      Article V of the New York Convention.
                21                              THIRD AFFIRMATIVE DEFENSE
                22                                            (Misjoinder)
                23             Petitioner’s claims are barred, in whole or in part, on the grounds that
                24      Petitioner has failed to join a necessary party in this action and is seeking relief
                25      against an improper party.
                26
                27

                28

                                                                                 RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                    12       TO ENFORCE FOREIGN ARBITRAL AWARD
      Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 13 of 14 Page ID #:341


                    1                         FOURTH AFFIRMATIVE DEFENSE
                    2                                      (Unclean Hands)
                    3         Petitioner’s claims are barred, in whole or in part, by the doctrine of unclean
                    4   hands. Petitioner has engaged in unconscientious and/or inequitable conduct
                    5   connected with the controversy before the Court.
                    6                          FIFTH AFFIRMATIVE DEFENSE
                    7                                          (Laches)
                    8         Petitioner’s claims are barred, in whole or in part, by the doctrine of laches.
                    9                          SIXTH AFFIRMATIVE DEFENSE
                10                                            (Estoppel)
                11            Petitioner’s claims are barred, in whole or in part, by the doctrine of estoppel.
                12                           SEVENTH AFFIRMATIVE DEFENSE
                13                                        (Unjust Enrichment)
                14            Petitioner’s claims are barred, in whole or in part, by the doctrine of unjust
                15      enrichment.
                16                            EIGHTH AFFIRMATIVE DEFENSE
                17                                   (Reservation of Defenses)
                18            Respondent has not knowingly or intentionally waived any applicable
                19      defenses, and he reserves the right to assert and rely on other applicable defenses as
                20      may become available or apparent at a later time. Respondent reserves the right to
                21      amend or to seek to amend his response and/or affirmative defenses.
                22                         RESPONDENT’S PRAYER FOR RELIEF
                23            WHEREFORE, Respondent prays for judgment as follows:
                24                1. That SQ take nothing by its Petition;
                25                2. That SQ’s claims against Respondent be dismissed with prejudice;
                26                3. That Respondent be awarded costs incurred in this action to the extent
                27                    permitted by law;
                28

                                                                                RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                   13       TO ENFORCE FOREIGN ARBITRAL AWARD
      Case 2:18-cv-07723-SJO-JPR Document 28 Filed 12/26/18 Page 14 of 14 Page ID #:342


                    1           4. That Respondent be granted such other and further relief as the Court
                    2              may deem just and proper.
                    3   Dated: December 26, 2018             LATHAM & WATKINS LLP
                                                                 Daniel Scott Schecter
                    4                                            R. Peter Durning, Jr.
                                                                 Samantha P. Koppel
                    5
                                                                By /s/ Daniel Scott Schecter
                    6                                             Daniel Scott Schecter
                                                                  Attorneys for Respondent Jia Yueting
                    7

                    8

                    9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                                           RESPONDENT’S ANSWER TO PETITION
ATTORNEYS AT LAW
  CENT UR Y CIT Y                                               14      TO ENFORCE FOREIGN ARBITRAL AWARD
